                  Case 1:20-cv-07988-KPF Document 70 Filed 09/10/21 Page 1 of 2




Aaron N. Solomon, Esq.
ASolomon@kdvlaw.com




                                                     September 9, 2021
       VIA ECF


                                                                         MEMO ENDORSED
       The Honorable Katherine Polk Failla
       United States District Judge for the
       Southern District of New York
       40 Foley Street
       New York, New York 10007

               Re:       Hurtado v. 183 Food Market Corp., et al.
                         Docket No: 20-cv-7988 (KPF)(KHP)

       Dear Judge Failla:

               We represent Defendants 183 Food Market Corp., 2358 Food Corp., and Roberto Espinal
       (the “Espinal Defendants”). We write, with the consent of all parties, to request a 30-day extension
       of time to file the parties’ settlement agreement and motion for preliminary settlement approval
       under Fed. R. Civ. P. 23.

              The original deadline for the filing of the settlement and the preliminary approval motion
       was August 14, 2021. On August 10, 2021, Plaintiffs (with the consent of all Defendants) filed a
       motion for a 30 day extension. That motion was granted and the deadline was extended to
       September 14, 2021. This is the second request for an extension. We respectfully request that a
       30 day extension is warranted for the following reasons:
               1. On August 15, 2021, I tested positive for COVID-19. I was placed on quarantine for
                  two weeks. I regret to say that my ability to work was severely impacted as a result;

               2. My associate, Taylor Ferris, and I observe Rosh Hashana. Accordingly, for religious
                  reasons Taylor and I did not work on Tuesday or Wednesday;

               3. The settlement reached by the parties requires Plaintiffs and Defendants to navigate a
                  complicated funding structure that also implicates the sale of the business from the
                  Espinal Defendants to the co-Defendants. The settlement agreement here will modify
                  various promissory notes and other documents that were executed as part of the sale;
                  and

               4. Additional time is required to finalize other portions of the settlement agreement, to
                  resolve various revisions to the settlement notice and appurtenant documents, and to
                  finalize the motion for preliminary approval.
             Case 1:20-cv-07988-KPF Document 70 Filed 09/10/21 Page 2 of 2




        Though all parties are working diligently to complete the process of finalizing the
 settlement and submitting it to the Court, we respectfully submit that an extension is required.
          We thank the Court for its time and attention to this matter.

                                                Respectfully submitted,
                                                Kaufman Dolowich & Voluck, LLP




                                                Aaron N. Solomon
 Cc:      All Counsel of Record (via ECF)
 4831-6039-9590, v. 2




Application GRANTED. The parties' motion for preliminary
settlement approval will be due on or before October 14, 2021.
The Court extends its best wishes to Defendants' counsel, and
hopes he has fully recovered.

Dated:           September 10, 2021                    SO ORDERED.
                 New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
